In a proceeding pursuant to SCPA article 21 to compel delivery by appellant, in his capacity as executor and trustee of the estate of Rose Irwin, of specific personal properties in his possession to petitioner, the appeal is from a decree of the Surrogate’s Court, Nassau County, dated June 27, 1977, which, after a hearing, inter alia, (1) decreed that petitioner was the rightful owner of the properties in question, (2) directed appellant to deliver those properties to petitioner and (3) removed appellant as executor and trustee of the estate. Decree affirmed, without costs or disbursements. The record amply demonstrates that the funds were not safe in the hands of the appellant and that the circumstances warranted the serious response of his removal as trustee and *886executor (see SCPA 719, subd 10; 711, subd 2). Martuscello, J. P., Rabin, Margett and O’Connor, JJ., concur.